UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-00642 DWS International Fund, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:10/31 Date of reporting period:1/31/2013 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofJanuary 31, 2013(Unaudited) DWS World Dividend Fund Shares Value ($) Common Stocks 99.5% Australia 1.3% WorleyParsons Ltd.(Cost $3,769,374) Belgium 1.4% Belgacom SA(Cost $4,414,063) Bermuda 3.7% PartnerRe Ltd. (a) (Cost $8,029,379) Canada 11.0% Bank of Nova Scotia (b) Canadian Natural Resources Ltd. Enbridge, Inc. (b) Franco-Nevada Corp. Toronto-Dominion Bank (b) TransCanada Corp. (b) (Cost $27,619,280) Finland 2.3% Sampo Oyj "A"(Cost $4,886,739) France 4.0% Air Liquide SA Sanofi (Cost $8,153,202) Germany 4.8% Rhoen-Klinikum AG Wincor Nixdorf AG (b) (Cost $15,330,131) Japan 1.8% NTT DoCoMo, Inc.(Cost $5,718,838) Netherlands 6.7% Koninklijke Philips Electronics NV Unilever NV (CVA) Wolters Kluwer NV (Cost $16,340,816) Poland 1.7% Powszechny Zaklad Ubezpieczen SA(Cost $3,706,276) Singapore 1.1% Singapore Post Ltd. (b) (Cost $2,980,257) Switzerland 10.6% Nestle SA (Registered) Novartis AG (Registered) Roche Holding AG (Genusschein) Transocean Ltd. (a) (Cost $25,559,003) United Kingdom 11.4% BAE Systems PLC British American Tobacco PLC Imperial Tobacco Group PLC National Grid PLC Pearson PLC Smiths Group PLC Vodafone Group PLC (Cost $27,588,813) United States 37.7% Air Products & Chemicals, Inc. Altria Group, Inc. Automatic Data Processing, Inc. ConocoPhillips Diebold, Inc. Exelon Corp. FirstEnergy Corp. Genuine Parts Co. Intel Corp. Microsoft Corp. PepsiCo, Inc. Phillips 66 Procter & Gamble Co. Sealed Air Corp. Sonoco Products Co. Staples, Inc. Stryker Corp. UGI Corp. VF Corp. (Cost $101,081,656) Total Common Stocks (Cost $255,177,827) Securities Lending Collateral 9.0% Daily Assets Fund Institutional, 0.19% (c) (d) (Cost $26,998,297) Cash Equivalents 0.0% Central Cash Management Fund, 0.17% (c) (Cost $4,711) % of Net Assets Value ($) Total Investment Portfolio (Cost $282,180,835) † Notes Payable Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. † The cost for federal income tax purposes was $285,201,162.At January 31, 2013, net unrealized appreciation for all securities based on tax cost was $41,475,669.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $49,741,531 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $8,265,862. (a) Listed on the New York Stock Exchange. (b) All or a portion of these securities were on loan.The value of all securities loaned at January 31, 2013 amounted to $25,532,408, which is 8.5% of net assets. (c) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (d) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. CVA: Certificaten Van Aandelen (Certificate of Stock) At January 31, 2013 the DWS World Dividend Fund had the following sector diversification: Sector Diversification Market Value ($) As a % of Common Stocks Consumer Staples 18.3 % Health Care 14.5 % Energy 13.3 % Financials 10.9 % Information Technology 9.3 % Materials 8.0 % Utilities 7.6 % Consumer Discretionary 7.0 % Industrials 6.7 % Telecommunication Services 4.4 % Total 100.0 % Sector diversification is subject to change. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2013 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Common Stocks Australia $
